           Case 2:19-cv-00159-SRW Document 5 Filed 03/28/19 Page 1 of 2
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                                MIDDLE DIVISION

DARRYL L. BROWN,                                    )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )    CASE NO. 2:19-cv-00159-SRW
                                                    )
FORD MOTOR COMPANY; et al.,                         )
                                                    )
        Defendants,                                 )

                           CONFLICT DISCLOSURE STATEMENT

       COMES NOW Darryl L. Brown, Plaintiff in the above-captioned matter, and in accordance

with the order of this Court, making the following disclosure concerning parent companies,

subsidiaries, partners, limited liability entity members and managers, trustees (but not trust

beneficiaries), affiliates, or similar entities reportable under the provisions of the Middle District of

Alabama’s General Order No. 3047:


       Plaintiff, Darryl L. Brown, is an individual bringing this case on his own behalf.

                                                           /s Earl P. Underwood, Jr.
                                                           Earl P. Underwood, Jr.
                                                           21 South Section Street
                                                           Fairhope, Alabama 36533
                                                           Telephone: 251-990-5558
                                                           Facsimile: 251-990-0626
                                                           epunderwood@alalaw.com
                                                           Attorney for Plaintiff, Darryl L. Brown
          Case 2:19-cv-00159-SRW Document 5 Filed 03/28/19 Page 2 of 2
                            CERTIFICATE OF SERVICE
This is to certify that on this 28th day of March 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:
J. Bart Cannon
R. Woods Parker, Jr.
HUIE, FERNAMBUCQ & STEWART, LLP
2391 US Highway 280, Suite 200
Suite 200
Birmingham AL 35243
Telephone: 205-251-1193
Facsimile: 205-251-1256
bcannon@huielaw.com
wparker@huielaw.com
                                                      /s/ Earl P. Underwood, Jr.____
                                                      EARL P. UNDERWOOD, JR.
